DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).





The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,803,579. 
Although the claims at issue are not identical, they are not patentably distinct from each other because claim limitations of the instant invention are anticipated by the aforementioned US Patent.
In the case of anticipation, there need not be any motivational analysis, since, the claim limitations of the instant invention are encompassed by the above mentioned US Patent.



Below, a tabular comparison, is indicative of such inclusion:

                    Application 17/013,632
                  US Patent 10,803,579
1. A system for generating a diagnosis report based on a medical image of a patient,
comprising:
a communication interface configured to receive the medical image acquired by an image acquisition device using an imaging modality selected from the group consisting of computed tomography (CT), magnetic resonance imaging (MRJ), functional MRI, cone beam computed tomography (CBCT), spiral CT, positron emission tomography (PET), single-photon emission
computed tomography (SPECT), X-ray, optical tomography, fluorescence imaging, ultrasound imaging, or radiotherapy portal imaging; at least one processor configured to:
detect a medical condition of the patient based on the medical image; automatically generate text information describing the medical condition; and construct the diagnosis report, wherein the diagnosis report includes at least one image view showing the 

a communication interface configured to receive the medical image acquired by an image acquisition device using an imaging modality selected from the group consisting of computed tomography (CT), magnetic resonance imaging (MRI), functional MRI, cone beam computed tomography (CBCT), spiral CT, positron emission tomography (PET), single-photon emission computed tomography (SPECT), X-ray, optical tomography, fluorescence imaging, ultrasound imaging, or radiotherapy portal imaging; at least one processor configured to: detect a medical condition of the patient and parameters associated with the medical condition based on the medical image; and construct the diagnosis report based on the medical image, wherein the diagnosis report includes at least one view of the medical 
and a display configured to display the diagnosis report.


Regarding claims 2-20, similar analysis as those presented for claims 2-20, of the aforementioned US Patent is applicable.





















                                                Prior Art of record


The Prior Art which are pertinent to Applicant’s invention but were not relied upon:

            Epstein et al. (USPN       7,711,583), recites, “A system and method of distributing pharmaceutical prescriptions within a network of pharmacies based on the review of prescription claim data and patient medical state to enable stratification of patients, wherein each pharmacy within the network has been established to handle one or more particular patient medical states”.
            Silva et al. (USPN       9,594,878), recites, “Systems and methods for generating a diagnosis are provided. In some aspects, a computing device receives medical information for a patient, wherein each medical information item in the medical information comprises a date, a source, and a medical state. The computing device constructs, in a memory of the computing device, a diagnosis tree for the patient, wherein the diagnosis tree comprises a patient node, the patient node having first children nodes corresponding to the dates or the sources, and the first children nodes having second children nodes corresponding to the medical states. The computing device generates a diagnosis for the patient using the constructed diagnosis tree”.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ALAVI whose telephone number is (571)272-7386.  The examiner can normally be reached on M-F from 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. 










Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






















/AMIR ALAVI/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        Wednesday, August 11, 2021